THE MARSICO INVESTMENT FUND Marsico International Opportunities Fund Marsico Global Fund Supplement dated August 21, 2014 to the Prospectus and Statement of Additional Information (“SAI”) dated January 31, 2014 Effective August 22, 2014, Thomas F. Marsico, previously co-manager of the Marsico Global Fund, will assume sole portfolio manager responsibility for the Marsico Global Fund.Effective on the same date, Munish Malhotra, CFA, previously co-manager of the Marsico International Opportunities Fund, will assume sole portfolio manager responsibility for the Marsico International Opportunities Fund.On and after that date, James G. Gendelman will no longer serve as co-manager of either Fund. The Prospectus and SAI are hereby amended, effective August 22, 2014, to state that Mr. Marsico is the sole manager of the Marsico Global Fund, that Mr. Malhotra is the sole manager of the Marsico International Opportunities Fund, and to remove all references to Mr. Gendelman. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
